                                                                        FILED
                 IN THE UNITED STATES DISTRICT COURT                     DEC 20 2018
                     FOR THE DISTRICT OF MONTANA                         Clerk, U.S Courts
                          MISSOULA DIVISION                              District Of Montana
                                                                          Missoula Division




  UNITED STATES OF AMERICA,
                                                   CR 18-38-M-DLC
                        Plaintiff,

        vs.                                             ORDER

  JOHN CICERO HUGHES,

                        Defendant.

      The Court certifies that all records pertaining to the physical and/or mental

health of Defendant John Cicero Hughes are required by the United States District

Court for the District of Montana to assist sentencing in the above-captioned

matter, satisfying the requirements of 38 U.S.C. § 5701(b)(2) and (3). The Court

recognizes that these records are protected by 38 U.S.C. § 5701, which permits

disclosure of the requested information "[w]hen required by process of a United

States court to be produced in any suit or proceeding therein pending" and "[w]hen

required by any ... agency of the United States Government." 38 U.S.C.

§ 570l(b)(2) and (3).

      The Court further certifies that the information will be used only for

purposes authorized by 38 U.S.C. § 5701(b)(2) and (3), and it will not be used for

any other purpose other than stated in this request. The Court authorizes Ashley
                                        -1-
Hunter, United States Probation Officer, to act as authorized representative of the

Court for purposes of requesting and maintaining all necessary records.

      DATED this W~ay ofDecember, 2018.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -2-
